Citation Nr: 1034140	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  03-08 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder and anxiety 
disorder, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from October 1970 to June 1971.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2001 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (the RO).  

In a May 2006 statement, the Veteran indicated her desire to 
present evidence and testimony at a hearing at VA's central 
Office in Washington, DC.  In a June 2006 correspondence, the 
Veteran stated that she no longer desired to have such a hearing.  
The Veteran has not since requested another hearing.  The hearing 
request is therefore deemed to have been withdrawn.  See 38 
C.F.R. § 20.702(d) (2009).

The Board notes the United States Court of Appeals for Veterans 
Claims' (the Court's) decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), holding that when a claimant makes a claim, he/she 
is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  In its decision, the 
Court indicated that VA unduly limited its consideration of 
claims for service connection for specific mental disorders under 
circumstances in which other diagnosed psychiatric disabilities 
may be present.  During the pendency of the Veteran's appeal, she 
has received varying diagnoses, to include, major depressive 
disorder, chronic anxiety with paranoid thinking, agoraphobia, 
bipolar disorder, anxiety disorder, NOS, and schizophrenia.  
Accordingly, the Veteran's claim for an acquired psychiatric 
disorder to include schizoaffective disorder and anxiety 
disorder, NOS, (originally claimed as "a mental disorder" by 
the Veteran) has been expanded pursuant to Clemons.  

In September 2006, February 2009 and July 2007, the Board 
remanded the Veteran's claim to attempt to obtain private 
treatment records from St. Bernard's Hospital in Chicago, 
Illinois and VA examination and medical opinions addressing the 
theories of direct service connection and service connection 
based on aggravation of a preexisting disability.  As will be 
further discussed in the decision, such evidentiary development 
has been undertaken, and therefore, the Board finds that its 
remand instructions have been substantially complied with, and 
thus, the Board may proceed in adjudicating the Veteran's claim.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran's service treatment records, to include her 
October 1970 enlistment examination report, are devoid of 
evidence of a preexisting mental condition, to include 
hospitalization or suicide attempts.

2.  The evidence clearly and unmistakably establishes that the 
Veteran suffered from schizoaffective disorder as an adolescent, 
several years prior to service. 

3.  The evidence is clearly and unmistakably against in-service 
aggravation of the Veteran's preexisting schizoaffective 
disorder.  

4.  The Veteran's anxiety disorder, NOS, is not causally related 
to the Veteran's service.  


CONCLUSIONS OF LAW

1.  Schizoaffective disorder was not noted at entry to service; 
the presumption of soundness attaches.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2009).

2.  The Veteran's acquired psychiatric disorder, to include 
schizoaffective disorder and anxiety disorder, NOS, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claim, a letter dated 
in February 2001 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to her claim.  The letter informed the Veteran that 
additional information or evidence was needed to support her 
service connection claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board notes that the Veteran received subsequent 
VCAA notice in letters dated August 2002, September 2003 and 
September 2006.  

The February 2001, August 2002, September 2003 and September 2006 
VCAA letters notified the Veteran of the elements of a service 
connection claim.  Since the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim of 
service connection, any questions as to the appropriate 
disability rating or effective dates to be assigned are rendered 
moot and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board takes special note that 
the VA Appeals Management Center (AMC) went to extensive efforts 
to obtain private treatment records from St. Bernard Hospital in 
Chicago, Illinois, dating from 1971 to 1973, to include 
requesting the documents under the Veteran's three previous 
surnames.  The AMC has received a separate negative reply from 
St. Bernard Hospital for each surname asserted by the Veteran.  
See negative replies for private treatment records from St. 
Bernard's hospital dated in November 2009, January 2010 and March 
2010.  Additionally, the RO has obtained a favorable decision and 
medical records regarding disability benefits received by the 
Veteran from the Social Security Administration (SSA).  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  The Board notes that the Veteran was 
afforded VA examinations in April 1992 and January 2010 and 
obtained VA opinions in connection with her claim in May 2008 and 
March 2009.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the April 1992 and January 2010 VA examinations and 
May 2008 and March 2009 VA opinions, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the April 
1992 VA examination reflects that the Veteran's VA claims file 
was present for review by the VA examiner.  However, the Board 
notes that the April 1992 VA examiner did not provide an opinion 
regarding the issues herein on appeal.  Moreover, the reports of 
February 2010 VA examination and May 2008 and March 2009 VA 
opinions reflect that the VA medical professionals reviewed the 
Veteran's complete claims file, to include her service treatment 
records, past medical history, recorded her current complaints, 
and conducted an appropriate examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
January 2010 VA examination and May 2008 and March 2009 VA 
opinions are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



Analysis

The Veteran alleges that she had a mental condition when she 
entered service and that such condition worsened as a result of 
the rigors of basic training.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing 
of chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303. To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in- service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) 
(2009).  A Veteran who served during a period of war, as the 
Veteran here, is presumed to be in sound condition when he/she 
entered into military service except for conditions noted on 
entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  Where there is "clear and unmistakable" evidence that 
the injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether the 
disease or injury was aggravated during service.  Id.

The Veteran's service treatment records, to include her October 
1970 enlistment examination report, are devoid of medical 
evidence of a preexisting mental condition.  As such, the 
presumption of soundness attaches and the Board will inquire 
whether clear and unmistakable evidence exists to rebut it.  

The law further provides that the burden to rebut the presumption 
and show no aggravation of a pre-existing disease or disorder 
during service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3- 03 (July 16, 2003).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  Id.  The Board must follow 
the precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals for 
the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004):

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound 
upon entry.  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, 
then the Veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut 
the presumption of soundness under § 1111, the 
Veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut the 
presumption of soundness by clear and unmistakable evidence that 
the Veteran's disability pre-existed service.

Under 38 C.F.R. § 3.304, the standard for clear and unmistakable 
evidence is that the determination of inception "should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular...disease...."

The Veteran has provided statements from her late mother and 
sister supporting her assertions that she had a mental condition, 
had attempted suicide and was hospitalized as an adolescent, 
years before service.  See July 1991 statements from the 
Veteran's mother and sister.  Additionally, the May 2008 VA 
examiner, after careful review of the Veteran's complete VA 
claims file, opined that the medical records clearly reflected 
that the Veteran experienced significant symptoms of depressive 
disorder, to include suicide attempts and hospitalizations 
between ages 14 and 17, which were early manifestations of the 
Veteran's currently-diagnosed schizoaffective disorder.  The May 
2008 VA examiner also noted the Veteran's genetic predisposition 
to mental illness and pre-service environmental stressors which 
were possibly causative of the onset of the disease in 
adolescence.  See the May 2008 VA opinion.  The evidence is 
uniform on this point.  The Board concludes that these statements 
and opinions are clear and unmistakable evidence sufficient to 
rebut the presumption that the Veteran was sound at entry to 
service.  See Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The Veteran claims that she began receiving treatment for a 
mental condition shortly after her separation from service in 
1971.  However, despite several attempts to obtain medical 
documentation of this treatment, the earliest medical evidence of 
treatment for a mental condition is records dated from July 1982 
to December 1982.  Although there are many VA and private 
treatment records which allude to treatment for a mental 
condition that the Veteran received during her adolescence, there 
is no medical evidence of record detailing such.  

The Veteran asserts that the symptomatology associated with her 
diagnosed schizoaffective disorder has progressively worsened, 
and was aggravated beyond the normal progression of the disease 
by the rigors of boot camp.

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that she experienced certain symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  She 
is not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while she may competently report a change or increase in 
symptomatology, a determination of aggravation is well beyond 
her.

In an attempt to determine whether aggravation exists, in March 
2009, the Veteran's VA claims file was sent to the VA 
psychologist who provided the May 2008 VA opinion expressing that 
the Veteran's schizoaffective disorder preexisted her service to 
obtain an opinion whether such was aggravated by her service.  
Following another review of the Veteran's complete VA claims 
file, the report reflects that there is no evidence indicating 
that the Veteran's preexisting schizoaffective disorder was 
aggravated beyond the normal progression of the disease as a 
result of or during her service.  The March 2009 VA examiner 
specifically noted that the Veteran had reported no physical, 
emotional or sexual trauma during her service which would be 
causative of aggravation of the condition.  See the March 2009 VA 
opinion.  

The July 2009 Board remand noted that the February 2009 Board 
Remand instruction pertaining to the requested VA opinion limited 
the VA opinion to schizoaffective disorder.  In light of the 
Court's decision in Clemons, discussed supra, the July 2009 Board 
Remand instructed the VA examiner to discuss all currently-
diagnosed mental disorder, and provide appropriate opinions 
regarding whether each diagnosed acquired psychiatric disorder 
was incurred during or aggravated by her service.  

The resulting January 2010 VA examination report reflects that 
the VA examiner reviewed the Veteran's VA claims file, 
interviewed her and performed a psychiatric evaluation and 
provided diagnoses of schizoaffective disorder and anxiety 
disorder, NOS.  The January 2010 VA examiner noted that the 
medical evidence and statements from the Veteran and her family 
contained in her VA claims file reflect that this disorder had 
its onset during the Veteran's "high school" years, and while 
the Veteran experienced increasing paranoia during her service, 
such an increase in symptomatology was a part of natural 
progression of the disease.  The Board is not permitted to 
concede aggravation.  See Falzone, supra.  With regard to the 
Veteran's diagnosed anxiety disorder, NOS, the VA examiner 
specifically opined that such was secondary to her 
schizoaffective disorder and was not incurred or aggravated by 
the Veteran's service.  

The question of aggravation itself is one requiring a medical 
opinion and the two competent medical opinions here indicate that 
the Veteran's current acquired psychiatric disorder is the result 
of natural progression of a preexisting mental condition.  The 
Veteran has been accorded ample opportunity to present medical 
evidence in support of her claim; she has failed to do so.  That 
is, she has presented no medical evidence which indicates that 
her preexisting schizoaffective disorder was aggravated beyond 
the normal progression of the disease by any incident of her 
service.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  Without 
medical evidence showing aggravation of the preexisting mental 
condition, the claim for service connection must fail.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder and anxiety 
disorder, NOS, is denied.  




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


